RUIZ-NAZARIO, District Judge.
Defendant corporation has moved to dismiss the indictment on the ground that it fails to state a crime against the United States because it does not negative the exceptions to 29 U.S.C.A. § 186 contained in 29 U.S.C.A. § 186(c).
It is settled law that an indictment founded on a general provision defining the elements of an offense need not negative an exception made by a distinct clause and that it is incumbent on the party relying on such an exception to set it up and establish it. McKelvey v. United States, 260 U.S. 353, 43 S.Ct. 132, 67 L.Ed. 301. In the case now at bar the exception relied on is set up in a separate clause of the statute, and the ingredients constituting the offense may be accurately and clearly defined without reference to the exception which is matter of defense and must be shown by the defendant. See United States v. Cook, 17 Wall. 168, 21 L.Ed. 538.
Moreover, paragraph 5 of the indictment in this case clearly takes the case out of the exception, as it charges that defendant knew that Mejias Rodriguez had performed no work for defendants.
The motion to dismiss the indictment . is therefore denied.